Citation Nr: 0720616	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for post-operative residuals of pansinusitis.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO denied the benefits sought 
on appeal.  The appellant, who had active service from 
February 1981 to January 1989, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to an increased rating in 
excess of 50 percent for post-operative residuals of 
pansinusitis (hereinafter referred to as "pansinusitis") 
and for a TDIU discloses a need for further development prior 
to final appellate review.  In this regard, the appellant 
claims that he is unable to secure or maintain gainful 
employment because of his service-connected disabilities, 
particularly his service-connected pansinusitis.  As such, he 
contends that the 50 percent disability rating assigned for 
his pansinusitis should be increased and that he should also 
be granted a TDIU.  

In regards to the appellant's increased rating claim, the 
Board observes that the appellant is currently assigned a 50 
percent disability evaluation under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6510 (2006).  Under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514), a 50 percent disability rating is the highest 
schedular rating available.  Since the appellant's disability 
is already rated at the maximum schedular evaluation 
available under Diagnostic Code 6510, a higher rating can 
only be achieved if the appellant's disability meets the 
criteria of another diagnostic code for a similar disorder or 
it is determined that the appellant meets the criteria to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  An extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate, commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).  The appellant contends that an extraschedular 
rating would be appropriate in his case. See October 2006 BVA 
hearing transcript, p. 2.  

The available medical records contained in the claims file do 
not indicate that the appellant has experienced frequent 
periods of hospitalization in association with his service-
connected pansinusitis.  In addition, the records do not 
corroborate the appellant's assertions that his pansinusitis 
has resulted in marked interference with his employment, in 
that they do not reference any medical opinion indicative of 
such a correlation between the appellant's pansinusitis and 
his employment difficulties.  However, in support of his 
claims, the appellant testified that he has continued to 
receive medical treatment in connection with his sinus 
problems at the VA medical facility in Ann Arbor, Michigan 
and at the VA outpatient clinic in Toledo, Ohio. Id., pgs. 3, 
12.  The most recent VA medical treatment notes from these 
facilities contained in the claims file are dated in November 
2004, although a medical timeline in the file indicates that 
the appellant had appointments scheduled through April 2005. 
See VA medical records.  In addition, the Board observes that 
a VA medical opinion also contained in the claims file refers 
to outstanding medical records pertaining to the appellant's 
claim, specifically records that are dated in December 2005. 
See May 2006 VA addendum opinion.  In light of this evidence, 
the Board finds that the appellant's claim must be remanded 
in order for these outstanding medical records to be 
associated with the claims file. 

In addition to locating the appellant's most recent VA 
medical records, the Board finds that the RO should also 
attempt to ascertain whether the appellant has recently been 
granted Social Security Administration (SSA) disability 
benefits in connection with his service-connected 
disabilities in light of the appellant's October 2006 BVA 
hearing testimony that he intended to apply for such 
benefits. October 2006 hearing transcript, p. 8.  If these 
benefits have been granted, the RO should obtain copies of 
the SSA records related to these benefits.  While SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Quartuccio v. Principi, 16 Vet. App. 183, 187- 88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records.").  

In terms of the appellant's TDIU claim, the law provides that 
a TDIU may be granted upon a showing that a veteran is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify 
for a total rating for compensation purposes, the evidence 
must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.  If the veteran is unemployable by reason of his 
or her disabilities, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone. 
38 C.F.R. § 4.16(b).  While the appellant presently does not 
meet the percentage requirements for a total disability 
rating, this may change after the outstanding medical records 
referenced above have been associated with the claims file 
and considered by the RO.  Further, such records may have a 
bearing on the veteran's TDIU claim on an extraschedular 
basis.  As such, the appellant's TDIU claim must also be 
remanded to the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
In doing so, the RO is asked to ensure that 
the appellant is notified of the information 
or evidence necessary to substantiate his 
claim for a TDIU rating pursuant to 
38 C.F.R. §§ 3.340, 3.341, and 4.16(a) and 
(b).  

2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility located in Ann 
Arbor, Michigan and the VA outpatient clinic 
in Toledo, Ohio dated after November 2004.  

3.  The RO should contact the Social Security 
Administration and determine whether the 
appellant has been granted Security 
Administration disability benefits.  If these 
benefits have been granted, the RO should 
request copies of the evidence relied upon by 
that agency to determine that the appellant 
was eligible for these benefits.  Any such 
records received should be associated with 
the appellant's claims file.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

